UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53027 V MEDIA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0944402 (State or Other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Dalian Vastitude Media Group 8th Floor, Golden Name Commercial Tower 68 Renmin Road, Zhongshan District Dalian, P.R. China (Address of Principal Executive Offices) (Zip Code) 86-0411-8272-8168 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 14, 2013, the Company had outstanding 27,590,701 shares of common stock, $0.0001 par value. INDEX Page PART IFINANCIAL INFORMATION 3 Item 1. Condensed Consolidated Financial Statements.(Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 30 Item 4. Controls and Procedures. 30 PART IIOTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 6. Exhibits. 31 Signatures 32 1 INTRODUCTION Use of Certain Defined Terms In this Form 10-Q, unless indicated otherwise, references to: ● “We,” “us,” “our” and the “Company” refers to V Media Corporation and its subsidiaries. ● “Securities Act” refers to the Securities Act of 1933, as amended, and “Exchange Act” refer to the Securities Exchange Act of 1934, as amended; ● “China” and “PRC” refer to the People's Republic of China; ● “RMB” refers to Renminbi, the legal currency of China; and ● “U.S. dollar,” “$” and “US$” refer to the legal currency of the United States. For all U.S. dollar amounts reported, the dollar amount has been calculated on the basis that $1 RMB 6.1372 for June 30, 2013, and $1 RMB 6.1211 for September 30, 2013, which were determined based on the currency conversion rate at the end of each respective period. The conversion rates of $1 RMB 6.3524 is used for the condensed consolidated statement of operations and other comprehensive income (loss) and condensed consolidated statement of cash flows for the three months ended September 30, 2012, and $1 RMB6.1266 is used for the condensed consolidated statement of operation and other comprehensive income (loss) and condensed consolidated statement of cash flows for the three months ended September 30, 2013; both of which were based on the average currency conversion rate for each respective quarter. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Information contained in this report includes some statements that are not purely historical fact and that are “forward-looking statements” as defined by the Private Securities Litigation Reform Act of 1995.These forward-looking statements are contained principally in the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. The forward-looking statements herein represent our expectations, beliefs, plans, intentions or strategies concerning future events, including, but not limited to: our future financial performance; the continuation of historical trends; the sufficiency of our cash balances for future needs; our future operations; our sales and revenue levels and gross margins, costs and expenses; new product introduction, entry and expansion into new markets and utilization of new sales channels and sales agents; improvements in, and the relative quality of, our technologies and the ability of our competitors to copy such technologies; our competitive technological advantages over our competitors; brand image, customer loyalty and expanding our client base; the sufficiency of our resources in funding our operations; and our liquidity and capital needs. Our forward-looking statements are based on our current expectations and beliefs concerning future developments, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Moreover, our forward-looking statements are subject to various known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. V MEDIA CORP. AND SUBSIDIARIES (FORMERLY CHINA NEW MEDIA CORPORATION) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) September 30 June 30 ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Advance to suppliers, net Loans receivable, net Other current assets Total current assets Property, equipment and construction in progress, net Other assets Billboard use rights, net Security deposits Total other assets Total Assets $ $ LIABILITIES AND EQUITY Current liabilities Short term loans $ $ Current portion of long term loans Accounts payable Bank acceptance notes payable Other payables Deferred revenues Taxes payable Due to related parties Total current liabilities TotalLiabilities Equity Series A Preferred Stock, $0.0001 par value, 20,000,000 shares authorized, 1,000,000 shares issued and outstanding Common stock, $0.0001 Par value; 80,000,000 shares authorized; 27,590,701 shares issued and outstanding Additional paid-in-capital Accumulated other comprehensive income Retained earnings Total V Media Corp. equity Noncontrolling interest Total equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 V MEDIA CORP. AND SUBSIDIARIES (FORMERLY CHINA NEW MEDIA CORPORATION) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (IN US DOLLARS) For the three months ended September 30, Revenues $ $ Cost of revenue ) ) Gross profit Selling, general and administrative expenses ) ) Income (loss)from operations ) Other income (expenses): Interest income Interest expense ) ) Subsidy income Other expenses ) ) Total otherexpense ) ) Income (loss) before income taxes ) Income tax provision (benefit) Current Deferred - ) Total income tax provision (benefit) ) Net loss ) ) Less: net income attribute to the noncontrolling interest Net lossattributable to V Media Corp. $ ) $ ) Net loss $ ) $ ) Other comprehensive income Foreign currency translation adjustments Comprehensive income (loss) ) Less: comprehensive income attributed to the noncontrolling interest Comprehensiveloss attributable to V Media Corp. $ ) $ ) Loss per share Basic and diluted $ ) $ ) Weighted average number of common shares Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 V MEDIA CORP. AND SUBSIDIARIES (FORMERLY CHINA NEW MEDIA CORPORATION) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) For the three months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization Loss from equity investment - Provision for doubtful accounts-Accounts receivable Deferred tax provision (benefit) - ) Changes in operating assets and liabilities Accounts receivable ) ) Advance to suppliers ) ) Other current assets ) ) Security deposit ) Accounts payable ) ) Other payables ) Deferred revenues Taxes payable ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Loan to third party, net ) Acquisition of billboard use rights ) ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash, net ) Net proceeds from capital contributions - Proceeds from (repayment of) short-term bank loans Net proceeds from bank acceptance notes payable - Proceeds from (repayment of) related party loans ) ) Proceeds from (repayment of) third party loans ) ) Proceeds from (repayment) of long-term loans ) ) Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGE ON CASH AND CASH EQUIVALENTS NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Income taxes paid $ $ Interest paid $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – ORGANIZATION, BASIS OF PRESENTATION AND LIQUIDITY V Media Corp., (“the Company”), originally known as Golden Key International Inc., and then China New Media Corp., is a corporation organized under the laws of the State of Delaware in 1999. Effective July 17, 2012, the Company changed its name from China New Media Corp. to V Media Corporation through a short form merger pursuant to Section 253 of the General Corporation Law of the State of Delaware by merging a wholly owned subsidiary of the Company into the Company, with the Company as the surviving corporation in the merger. The Company, along with its subsidiaries and VIEs, is engaged in the sale, construction and operations of outdoor advertising displays and other alternative media business. The Company is headquartered in Dalian, the commercial center of Northeastern China and has subsidiaries in Beijing, Shanghai and Tianjin. Basis of presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial statements. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles (“US GAAP”) for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. These condensed consolidated financial statements and notes should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s annual report on Form 10-K for the fiscal year ended June 30, 2013 filed with the SEC on September 27, 2013. Operating results for the three months ended September 30, 2013 may not be necessarily indicative of the results that may be expected for the full year. The condensed consolidated financial statements include the financial statements of the Company, its subsidiaries and VIEs.All significant inter-company transactions and balances between the Company, its subsidiaries and VIEs are eliminated upon consolidation. Liquidity and Capital Resources We have historically funded our working capital needs from operations, advance payments from customers, bank borrowings, and capital from shareholders. Presently, our principal sources of liquidity are generated from our operation and loans from commercial banks and capital leases. Our working capital requirements are influenced by the level of our operations, the numerical and dollar volume of our sales contracts, the progress of our contract execution, and the timing of accounts receivable collections. 6 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Based on our current operating plan, we believe that our existing resources, including cash generated from operations, bank loans and bank notes payable and advances from customers will be sufficient to meet our working capital requirements for our current operations over the next twelve months. Management is actively enforcing cost-saving measures which lead to decrease of cost and expenses in current quarter. In order to fully implement our business plan and continue our growth, however, we will require additional capital either from our shareholders or from outside sources. Our long-term liquidity will depend on our ability to refinance our debts. The Company expects to be able to refinance its short term loans based on past experience and the Company’s good credit history. In July 2012, we signed an agreement with Bank of Asia, pursuant to which, the bank will provide us with a RMB 22 million ($3.6 million) revolving note payable credit line from July 25, 2012 to July 25, 2020. In May 2013, we signed another agreement with China Merchants Bank, pursuant to which, the bank will provide a RMB10 million ($1.6 million) revolving notes payable credit line to us from May 27, 2013 to May 26, 2014.We also have a lineof credit from Bank of China in the amount of $3.48 million. Our major Shareholder, Mr. Guojun Wang will provide personal loans when necessary to provide us with sufficient liquidity for the next 12 months. For the three months ended September 30, 2013, cash provided by operating activities is $742,084. NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying consolidated financial statements include the accounts of V Media Corp., its subsidiary, Hong Kong Fortune-Rich Investment Co., Ltd. (“Fortune Rich”) and its wholly-owned subsidiary Dalian Guo-Heng Management & Consultation Co., Ltd. (“Dalian Guo-Heng”), as well as Dalian Guo-Heng’s variable interest entity and Dalian Vastitute Media Group Co., Ltd. (“V-Media Group”). The noncontrolling interests of the variable interest entities represent the minority stockholders’ interest in V-Media Group’s majority owned subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. Use of Estimates In preparing the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the consolidated financial statements, as well as the reported amounts of revenues and expenses during the reporting years. Significant estimates, required by management, include the recoverability of long-lived assets and the valuation of outstanding warrants and allowance of doubtful accounts. Actual results could differ from those estimates. 7 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Cash and Cash Equivalents Cash and cash equivalents include cash on hand and demand deposits with a bank with an original maturity of less than three months. Since a majority of the bank accounts are located in PRC, those bank balances are uninsured. Restricted Cash As of September 30, 2013, the Company had restricted cash of $3.2 million. $2.7 million of the restricted cash was associated with its bank acceptance notes payable. The banks require the Company to maintain a cash balance of a minimum of 50% of the balance of the notes payable as collateral (Note 10). The Company also has a letter of credit from the Bank of China in the amount of $3.48 million and was required to deposit $0.5 million of restricted cash in the bank. Accounts Receivable Accounts receivable are recorded at net realizable value consisting of the carrying amount less an allowance for uncollectible amounts, as needed.If facts subsequently become available to indicate that the allowance provided requires an adjustment, then the allowance will be adjusted. The allowance for doubtful accounts totaled $1,955,512 and $1,824,593 as of September 30 and June 30, 2013, respectively. Accounts are written off only after exhaustive collection efforts. Advance to suppliers The Company periodically makes advances to certain vendors for purchases of advertising materials and equipment and records those advances as advance to suppliers. Historically, the Company has not experienced any losses as a result of these advances. If facts subsequently become available to indicate that the allowance provided requires an adjustment, then the adjustment will be classified as a change in estimate. The allowance for doubtful accounts totaled $99,058 and $98,797 as of September 30 and June 30, 2013, respectively. Accounts are written off only after exhaustive collection efforts. Revenue recognition The Company recognizes revenues when advertisements are posted over respective contractual terms based on the schedules agreed with customers and collections are reasonably assured. Payments received in advance of services provided are recorded as deferred revenues. 8 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Income Taxes The Company recognized deferred tax assets and liabilities based upon the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, whenever necessary, against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. Recent Accounting Pronouncements Company’s management does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, will have a material effect on the Company’s condensed consolidated financial position, results of operations, or cash flows. NOTE 3 - LOANS RECEIVABLE The loans receivable include the following: September 30, June 30, a) Dalian Qianbaihe Cloth Accessories Co. $ $ b) Dalian Tianjun Trade Co. c) Dalian Digital Media Co. d) Beijing Cross-Strait Publishing Exchange Center e) Dalian Culture and Broadcasting Corp f) Dalian Bomeishiji Media Corp g) Shenzhen Lianchuang Jianhe Corp h) Bainianchahui Corp. i) Dalian Tongxing Iron and Steel Co., Ltd. j) Dalian Yongshun Material Corp. k) Others Total loans receivable $ $ Doubtful accounts allowance ) ) Net loans receivable $ $ a) The Company made a non-interest bearing loan to Dalian Qianbaihe Cloth Accessories Co. for $0.24 million due on demand. 9 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS b) The Company made the following loans to Dalian Tianjun Trade Co.: (1) $0.25 million (RMB 1.5 million) for one year from December 31, 2012 to December 30, 2013. (2) One-year term loan from November 30, 2012 to October 29, 2013 in the amount of $0.49 million (RMB 3 million). The loan has been extended to November 30, 2013.(3) In Aug 2013, the Company made a non-interest bearing loan of $0.03 million (RMB0.21 million) to Dalian Tianjun Trade Co. This loan is due on demand. c) The Company made a non-interest bearing loan of $0.04 million to Dalian Digital Media Co. as of June 30, 2012. The loan is due on demand and bears no interest. Dalian Digital Media Co. repaid part of the loan as of September 30, 2013, with the remaining balance of $0.04 million. The loan is expected to be paid by June 30, 2014. d) The Company loaned $0.05 million to Beijing Cross-Strait publishing exchange center on November 20, 2011 which was due on November 19, 2012 with no interest. The loan was extended for another year. e) The Company loaned $0.14 million to Dalian Culture and broadcasting Corp in December 2012, which is due on demand with no interest. f) The Company loaned $0.15 million to Dalian Bomeishiji Media Corp in December 2012, which is due on demand with no interest. g) The Company loaned $0.61 million to Shenzhen Lianchuangjianhe Corp in 2013 which is due on demand with no interest. h) The Company loaned $0.23 million to Bainianchahui Corp. in 2013 which is due on demand with no interest. Bainianchahui Corp. repaid $0.15 million as of September 30, 2013, with the remaining balance of $0.08 million. i) The Company loaned $0.22 million to Dalian Tongxing iron and steel Co., Ltd.in 2013 which is due on demand with no interest. j) The Company loaned $0.13 million to Dalian Yongshun Material Corp. which is due on demand with no interest. k) The Company had various loans of $0.76 million to other third parties as of June 30, 2013, which are due on demand and bear no interest. Various other third parties repaid part of these loans as of September 30, 2013, with the remaining balance of $0.71 million. 10 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 - MAJOR SUPPLIERS During the three months ended September 30, 2013, two major suppliers provided approximately 68% of the Company’s purchase of raw materials, with each supplier accounting for 55% and 13%.During the three months ended September 30, 2012, three major suppliers provided approximately 68% of the Company’s purchase of raw materials, with each supplier accounting for 30%, 26% and 12%. NOTE 5 - PROPERTY, EQUIPMENT AND CONSTRUCTION IN PROGRESS, NET Property, equipment and construction in progress consist of the following: September 30, June 30, Advertising equipment $ $ Office equipment and furniture Office building and Improvement Transportation Subtotal Less: Accumulated depreciation ) ) Construction in progress Total $ $ Depreciation expense totaled $757,312 and $642,178 for the three months ended September 30, 2013 and 2012, respectively. Approximately $13.13 million of advertising equipment was pledged as collateral against short term loans as of September 30, 2013. Construction in progress mainly consists of billboards and other outdoor advertising platforms that are still under construction and have not been put in use. NOTE 6 – SECURITY DEPOSITS Security deposits are mainly comprised of deposits made to third parties to guarantee the Company’s outstanding loans. Since it has been the Company’s policy to either roll-over a substantial amount of their existing loans or repay them and subsequently enter into a new loan with the same lender, security deposits have been recorded as long-term assets. (See note 8) 11 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 7 - BILLBOARDS USE RIGHT The Company makes payments for the right to construct advertising equipment and post advertisements in various locations in the PRC, based on long-term contracts with local government authorities or other business entities. These payments are recorded as billboards use right and amortized on a straight-line basis over the contract terms. The Company leased a billboard use right at Times Square in New York under a non-cancellable twelve-month operating lease commencing March 1, 2012 and signed a new extension agreement to extend the lease through August 31, 2014, requiring a quarterly lease payment of $840,000 before September 1, 2013 and increasing to $870,000 afterward. The Company amortizes the expense on a straight-line basis over the term of the lease. In January 2013, the Company signed a contract valued at $900,000 with a customer to sublease certain advertising time slots of its leased Time Square Billboard for one year term effective January 1, 2013.There are currently additional time slots available for lease. Due to its inability to fully lease its billboard, the unexpired portion of its lease payments (2 months) recorded in prepaid expense was expensed as of September 30, 2013. Lease expense recorded in cost of sales in connection with the Time Square billboard totaled $0.87 million and $0.84 million for the three months ended September 30, 2013 and 2012, respectively. Amortization of billboard use rights for the three months ended September 30, 2013 and 2012 was $1,658,440 and $1,298,428, respectively. The projected amortization expense as of September 30, 2013 attributed to future years is as follows: 12 months ending September 30, $ Thereafter $ The following is a schedule by year for future minimum payments under the billboard use right agreements at September 30, 2013: 12 months ending September 30, $ $ 12 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 8 - SHORT TERM LOANS The short term loans include the following: September 30, June 30, a) Loans payable to Shanghai Pudong Development Bank $ $ - b) Loan payable to Dalian Bank Xigang Branch c) Loan payable to Industrial and Commercial Bank of China d) Loan payable to Jinzhou Bank e) Loan payable to Dalian Bank Shenyang Branch f) Loan payable to Dalian Bank Shanghai Branch g) Loan payable to Yingkou Bank h) Loan payable to China Merchant bank i) Guangdong Development Bank j) Loans payable to various unrelated parties - Total short term loans $ $ a) Loan payable to Shanghai Pudong Development bank is a one-year term loan from July 3, 2013 to June 17, 2014 for RMB 10,000,000 ($1.63 million) at a variable interest rate based on the interest rate set by the People’s Bank of China. The effective rate is 7.2% per year.This loan has been guaranteed by the Company’s major stockholders, Mr. Guojun Wang and Ms. Ming Ma as well as Joint Venture Guarantee group Co., LTD, an independent third party guarantee company. The Company pays 1.5% of the loan balance as guarantee fee to the third party. b) Loan payable to Dalian Bank Xigang Branch is in the amount of RMB 20,000,000 ($3.27 million) for a one-year term from December 20, 2012 to December 19, 2013 with a fixed interest rate of 8.4% per year. This loan has been guaranteed by an unrelated company, Dalian Huanbohai Development Credit Guaranty Company. The Company pledged its trademark for this loan. 13 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS c) Loan payable to Industrial and Commercial Bank of China was for a one-year term from September 20, 2012 to September 12, 2013, and was repaid on the due date. The Company obtained a new loan for the same amount from September 29, 2013 to August 28, 2014 at a variable interest rate based on the interest rate set by the People’s Bank of China. The effective rate is 7.2% per year. The Company pledged a real estate property owned by the Company’s major stockholder. d) The Company obtained a loan from Jinzhou Bank in the amount of RMB 10,000,000 ($1.63 million) for a term from December 11, 2012 to December 10, 2013 with a fixed interest rate of 8.4% per year. The Company pledged part of its advertising equipment with a carrying value of RMB 31 million (approximately $5.1 million). e) The Company signed a loan agreement with Dalian Bank Shenyang Branch in the amount of RMB 6,000,000 ($980,223) for a term from June 19, 2013 to June 18, 2014 with a fixed interest rate of 8.1% per year.The loan is guaranteed by V-Media. The Company drew down RMB 4,000,000 ($651,763) as of June 30, 2013 and drew down another RMB 2,000,000 ($326,741)in current quarter. f) Loan payable to Dalian Bank Shanghai Branch is in the amount of RMB 2,900,000 ($473,774) for a term from November 29, 2012 to November 27, 2013 with a fixed interest rate of 7.8% per year. This loan has been guaranteed by V-Media. g) Loan payable to Yingkou bank consisted of two loans. One loan in the amount of RMB 5,000,000 ($0.82 million) from May 22, 2013 to May 21, 2014 with a fixed interest rate of 7.8% per year. Another loan is in the amount of RMB5, 000,000 ($0.82 million) from June 26, 2013 to June 25, 2014 with a fixed interest rate of 7.8% per year. Both loans have been guaranteed by Liaoning Baijia Financing Assurance Co.,Ltd, and one of the Company’s major stockholders,Ms. Ming Ma. In the guarantee contract, the Company pledged part of its advertising equipment to Liaoning Baijia Financing Assurance Co., Ltd. h) Loan payable to China Merchant bank is a one-year term loan in amount ofRMB 5,000,000 ($0.82 million) from May 30, 2013 to May 30, 2014 with a fixed interest rate of 7.8% per year. The Company pledged part of its advertising equipment with an approximate carrying value of RMB 12.1 million (approximately $1.98 million). 14 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS i) Loan payable to Guangdong Development Bank is a one-year term loan from May 9, 2013 to May 8, 2014 in amount of RMB15,000,000 ($2.44 million) with a fixed interest rate of 7.8% per year. This loan has been guaranteed by Dalian Enterprise Credit Guarantee Co., LTD and the Company’s major stockholders, Mr. Guojun Wang and Ms. Ming Ma. In the guarantee contract, the Company pledged part of its advertising equipment to Dalian Enterprise Credit Guarantee Co., LTD. j) The Company had $1.38 million of loans from outside unrelated parities as of June 30, 2013, which were repaid during the quarter ended September 30, 2013. NOTE 9 – LONG TERM LOAN Long term loan consists of following: September 30, June 30, ORIX Leasing $ $ Less: current portion ) ) Long term loan- noncurrent portion $
